Citation Nr: 0307265	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

(The issue of entitlement to service connection for tinnitus 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
hearing loss and tinnitus.  During the course of this appeal, 
the veteran's claim was transferred to the RO in Los Angeles 
pursuant to the veteran's change of address.

The Board is undertaking additional development on the issue 
of service connection for tinnitus pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the requested 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has hearing loss from working 
around aircraft during his time in the Marines.  In October 
1993, while still on active duty, the veteran was provided a 
VA audiological examination.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
20
LEFT
20
10
20
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in both the right ear and the left ear.  The report 
of examination noted that his hearing was within normal 
limits bilaterally.

In March 1997 the veteran submitted the undated results of a 
hearing test done as part of his last physical from his 
current employer.  This showed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
15
15
-
15

The veteran submitted the results of another private 
audiogram done in April 1999.  This audiogram shows 
thresholds plotted on a chart graphically rather than 
reported as numerical values.  There is no summary of results 
or interpretation of the values given.

In September 1999, the veteran testified in a personal 
hearing that while on active duty he worked around jet 
aircraft as a communications and navigation technician for 
F18s.  He stated that on his last employment physical, he had 
been told that he was borderline on not being qualified for 
certain jobs because of his hearing loss.  

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, the veteran was informed of the provisions of 
the VCAA in a June 2002 letter to the veteran.  The Board 
finds that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for service 
connection for hearing loss.  The Board concludes the 
discussions in the April 1998 rating decision, the October 
1998 statement of the case (SOC), the May 2000 supplemental 
statement of the case (SSOC), and letters sent to the 
appellant informed him of the information and evidence 
needed to substantiate the claim for hearing loss complied 
with the VA's notification requirements.  VA must also 
inform the veteran which evidence VA will seek to provide 
and which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in the June 2002 letter to the veteran.  The 
Board concludes that VA has complied with all notification 
requirements.

The Board also finds that VA has made all reasonable 
attempts to develop the relevant facts and obtain the 
evidence necessary for equitable resolution of the issue on 
appeal.  A VA examination was provided the veteran prior to 
his separation from service and private records were 
obtained.  The veteran had the opportunity to present 
testimony in a hearing before a hearing officer at the RO.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Service connection for hearing loss may only be granted if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes.  Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran has not presented any evidence showing that he 
currently has hearing loss which is severe enough to be 
considered to be a hearing loss disability for which service 
connection may be granted under 38 C.F.R. § 3.385.  The 
veteran's service medical records do not contain any 
references to hearing loss of that severity.  Neither the 
report of VA audiological examination conducted in August 
1993 nor the undated private audiological examination from 
approximately March 1997 shows the presence of hearing loss 
that meets the requirements of 38 C.F.R. § 3.385.  The 
results of an April 1999 private audiogram were reported 
graphically rather than numerically and has limited probative 
value in determining whether the veteran has a hearing loss 
for VA purposes.  The Board will not attempt to extract 
specific levels of decibel loss at any given frequency.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, there is no evidence to establish that the veteran 
currently has a hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  The veteran does not currently have 
hearing loss within the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.  
Accordingly, the Board concludes that a hearing loss 
disability was not incurred in or aggravated by service.

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

